                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  UNITED STATES OF AMERICA                             )
                                                       ) Case No. 1:10-cr-0110-CLC-CHS-06
  v.                                                   )
                                                       )
  ANTHONY WAYNE HOLCOMB                                )

                                 MEMORANDUM AND ORDER

          ANTHONY WAYNE HOLCOMB, (“Defendant”) appeared for a hearing on August 26,
  2021, in accordance with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the
  Petition for a Warrant for an Offender Under Supervision (“Petition”) in the above matter.

          Defendant was placed under oath and informed of his constitutional rights. It was
  determined that Defendant wished to be represented by an attorney and he qualified for appointed
  counsel. Attorney Raymond Garth Best was appointed to represent Defendant. It was also
  determined that Defendant had been provided with and reviewed with counsel a copy of the
  Petition.

         The Government moved that Defendant be detained without bail pending his revocation
  hearing before U.S. District Judge Curtis L. Collier. Defendant waived his right to a preliminary
  hearing and a detention hearing.

         Based upon the Petition and waiver of preliminary hearing, the Court finds there is probable
  cause to believe Defendant has committed violations of his conditions of supervised release as
  alleged in the Petition.

         Accordingly, it is ORDERED that:

         (1) Defendant shall appear for a revocation hearing before U.S. District Judge Collier.

         (2) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
         his revocation hearing before Judge Collier is GRANTED.

         (3) The U.S. Marshal shall transport Defendant to an in-person revocation hearing before
         District Judge Collier at 2:00 p.m. on Wednesday, September 22, 2021.

         SO ORDERED.

         ENTER.                                s/fâátÇ ^A _xx
                                               SUSAN K. LEE
                                               UNITED STATES MAGISTRATE JUDGE




Case 1:10-cr-00110-CLC-CHS Document 722 Filed 08/26/21 Page 1 of 1 PageID #: 4213
